Exhibit 10.2

RESTRICTED SHARE GRANT AGREEMENT

(Executive Officers)

This Restricted Share Grant Agreement (“Agreement”) is entered into as of [DATE]
between ORASURE TECHNOLOGIES, INC., a Delaware corporation (“OraSure” or the
“Company”), and [NAME] (“Participant”).

The OraSure Technologies, Inc. Stock Award Plan (the “Plan”) is administered by
the Compensation Committee (the “Committee”) of the Board of Directors (the
“Board”) of OraSure. This Agreement evidences the Committee’s grant of an Award
of Restricted Shares to Participant under the Plan. Capitalized terms not
otherwise defined in this Agreement have the meanings given in the Plan.

OraSure and Participant agree as follows:

1. Grant of Restricted Shares. Subject to the terms and conditions of this
Agreement and the Plan, OraSure shall issue to Participant [# OF SHARES] shares
of OraSure common stock (the “Restricted Shares”).

2. Terms of Restricted Shares. The Restricted Shares shall be subject to all the
provisions of the Plan and to the following terms and conditions:

 

  2.1 Transfer Restrictions. Except as expressly provided in Section 2.2, none
of the Restricted Shares, or any rights under this Agreement, may be sold,
assigned, transferred, pledged, encumbered, or otherwise disposed of,
voluntarily or involuntarily, by Participant. The foregoing restrictions are in
addition to any other restrictions on transfer of the Restricted Shares arising
under federal or state securities laws or other agreements with OraSure. Any
purported sale, assignment, transfer, pledge, encumbrance, or other disposition
of Restricted Shares in violation of this Agreement shall be null and void and
may and should be enjoined.

 

  2.2

Vesting of Restricted Shares. The Restricted Shares shall become Vested, and the
restrictions set forth in Section 2.1 shall expire, (a) (i) on [DATE] with
respect to [# OF SHARES] of the Restricted Shares, (ii) on [DATE] with respect
to the next [# OF SHARES] Restricted Shares and (iii) on [DATE] with respect to
the remaining [# OF SHARES] Restricted Shares or (b) immediately as to 50% of
the Restricted Shares which are not then Vested upon termination of
Participant’s employment by the Company without Cause (as defined below) or by
Participant for Good Reason (as defined below), in each case during a period
other than a Change of Control Period (as defined below), or (c) immediately as
to all Restricted Shares which are not then Vested upon (i) any Change of
Control (as defined below) or (ii) upon termination of Participant’s employment
by the Company without Cause or by Participant for Good Reason, in each case
during a Change of Control Period, or (d) immediately as to all Restricted
Shares which are not then Vested upon Participant’s earlier death or Disability.
When the

 



--------------------------------------------------------------------------------

  Restricted Shares have become Vested, OraSure shall deliver to Participant one
or more share certificates evidencing the Vested Restricted Shares, without the
legend described in Section 4, and shall return the corresponding stock power or
stock powers described in Section 4. The terms of this Agreement, including, but
not limited to, the number of such Restricted Shares which shall become Vested
in accordance with this Section 2.2, shall be subject to adjustment pursuant to
Section 14.2 of the Plan.

 

  2.3 Employment Requirement—Forfeiture. If Participant’s employment with
OraSure terminates for any reason other than an event described in
Section 2.2(b) or 2.2(c) or 2.2(d) at any time prior to the date the Restricted
Shares become Vested, all of the Restricted Shares that are not then Vested
after giving effect (if any) to Section 2.2(b), 2.2(c) and 2.2(d) above shall be
forfeited to OraSure with no payment to Participant.

3. Rights as Stockholder. Except as expressly provided in this Agreement,
Participant shall be entitled to all the rights of a stockholder with respect to
the Restricted Shares, including the right to vote the Restricted Shares and to
receive cash dividends, if any, payable with respect to the Restricted Shares,
subject to the restrictions described in Section 9.6 of the Plan. Any stock
dividends issued with respect to the Restricted Shares before the Restricted
Shares have become Vested shall be treated as additional Restricted Shares
subject to this Agreement and shall become Vested as the Restricted Shares with
respect to which such stock dividends were issued become Vested.

4. Share Certificates. Certificates for the Restricted Shares shall be issued in
Participant’s name and shall be held by OraSure until the Restricted Shares are
Vested or forfeited as provided in this Agreement. Participant shall execute and
deliver to OraSure a separate stock power in blank with respect to each
certificate for the Restricted Shares. All certificates for Restricted Shares
that have not yet become Vested shall bear a legend in substantially the
following form:

THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED AS RESTRICTED SHARES UNDER
THE ORASURE TECHNOLOGIES, INC., STOCK AWARD PLAN (THE “PLAN”) AND ARE SUBJECT TO
RESTRICTIONS ON THEIR SALE, ASSIGNMENT, TRANSFER, PLEDGE, ENCUMBRANCE, OR OTHER
DISPOSITION SET FORTH IN A RESTRICTED SHARE GRANT AGREEMENT UNDER THE PLAN. A
COPY OF THE RESTRICTED SHARE GRANT AGREEMENT MAY BE OBTAINED UPON WRITTEN
REQUEST FROM ORASURE TECHNOLOGIES, INC.

Certificates for the Restricted Shares may also bear any other restrictive
legends required by law or any other agreement.

5. Federal Tax Election. Participant agrees to promptly notify OraSure if
Participant makes an election under Internal Revenue Code Section 83(b) with
respect to the Restricted Shares. Participant acknowledges that such an election
must be made within 30 days after the issuance of the Restricted Shares.

 

-2-



--------------------------------------------------------------------------------

6. Withholding Taxes. Participant shall pay to OraSure, or permit OraSure to
withhold from other amounts payable to Participant, as compensation or
otherwise, an amount sufficient to satisfy all federal, state, and local
withholding tax requirements or tax liability with respect to the issuance or
the Vesting of the Restricted Shares. Alternatively, Participant may, by written
notice to the Committee that complies with any applicable timing restrictions
imposed pursuant to Rule 16b-3 under the Exchange Act, elect to satisfy all or a
part of the withholding tax obligations incident to the issuance or Vesting of
the Restricted Shares by having OraSure withhold a portion of the Restricted
Shares that would otherwise be issuable to Participant. Such Restricted Shares
will be valued based on their Fair Market Value on the date the tax withholding
is required to be made. Any stock withholding with respect to Participant will
be subject to such limitations as the Committee may impose to comply with the
requirements of the Exchange Act.

7. Other Documents. Participant agrees to furnish OraSure any documents or
representations OraSure may require related to the Restricted Shares or this
Agreement to assure compliance with applicable laws and regulations.

8. Service Period. Except as otherwise provided in Section 2.2, the period of
service to be performed by Participant as an employee in connection with the
issuance of the Restricted Shares to Participant is (i) the one (1) year period
beginning on the date of this Agreement and ending on [DATE] with respect to the
Restricted Shares referred to in clause 2.2(a)(i); (ii) the two (2) year period
beginning on the date of this Agreement and ending on [DATE] with respect to the
Restricted Shares referred to in clause 2.2(a)(ii); and (iii) the three (3) year
period beginning on the date of this Agreement and ending on [DATE] with respect
to the Restricted Shares referred to in clause 2.2(a)(iii).

9. Certain Defined Terms. When used in this Agreement, the following terms have
the meanings specified below:

 

  9.1 “Cause” shall have the meaning set forth in the Employment Agreement.

 

  9.2 “Change of Control” shall have the meaning set forth in the Employment
Agreement.

 

  9.3 “Change of Control Period” shall have the meaning set forth in the
Employment Agreement.

 

  9.4 “Employment Agreement” means the Employment Agreement dated as of [DATE]
between the Company and Participant.

 

  9.5 “Good Reason” shall have the meaning set forth in the Employment
Agreement.

10. No Employment Contract. Neither the Plan nor this Agreement constitutes a
contract of employment of Participant by OraSure.

11. Notices. Any notices under this Agreement shall be in writing and shall be
effective when actually delivered personally or, if mailed, when deposited as
certified mail, directed to

 

-3-



--------------------------------------------------------------------------------

OraSure at its principal offices, to Participant at the address maintained in
OraSure’s records, or to such other address as either party may specify by
notice to the other party.

12. Choice of Law. This Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without regard to any contrary conflicts of laws
rules.

13. Successorship. Subject to the restrictions on transferability of the
Restricted Shares set forth in this Agreement and the Plan, this Agreement shall
be binding upon and benefit the parties, their successors and assigns.

 

    ORASURE TECHNOLOGIES, INC.       By:     [NAME OF EMPLOYEE]     Title:    

 

-4-